Citation Nr: 1816540	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-32 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip and leg radiculopathy.

2.  Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disorder from June 3, 2011 and to a rating in excess of 20 percent from April 30, 2014.

3.  Entitlement to a rating in excess of 20 percent for service-connected cervical spine disorder, with right upper extremity radiculopathy from June 3, 2011.


REPRESENTATION

Veteran represented by:	John Kamarados, Attorney




ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1975 to September 1997. 

The matter is before the Board of Veterans' Appeals (Board) originally on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By this decision, the RO, in pertinent part, noted that the Veteran had one evaluation of 20 percent for invertebral disc syndrome of the lumbar spine with right hip and leg radiculopathy; and assigned separate ratings of 10 percent for the right hip and leg radiculopathy, as well as 10 percent for the lumbar spine disorder itself.  However, the RO noted that the combined rating would remain 20 percent.  The RO also continued the 20 percent rating assigned for the cervical spine disorder.

The issues of increased ratings for service-connected lumbar spine disorder and service-connected cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected right hip and leg radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve during the period prior to April 30, 2014.

2.  The Veteran's service-connected right hip and leg radiculopathy has been manifested by no more than moderate, incomplete paralysis of the sciatic nerve during the period after April 30, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right hip and leg radiculopathy have not been met during the period prior to April 30, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8799-8520 (2017).

2.  The criteria for a rating of 20 percent, but no higher, for right hip and leg radiculopathy have been met for the period after April 30, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8799-8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased rating for his right hip and leg radiculopathy.  See April 2012 Statement.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  The Board finds that staged ratings are appropriate in this instance. 

The Veteran's right hip and leg radiculopathy have been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, which provides the criteria for an evaluation of paralysis of the sciatic nerve.  Under DC 8520, a 10 percent rating is warranted for incomplete, mild paralysis of the sciatic nerve; a 20 percent rating is warranted for incomplete, moderate paralysis; a 40 percent rating is warranted for incomplete, moderately severe paralysis; a 60 percent rating is warranted for incomplete, severe paralysis with marked muscular atrophy; and, an 80 percent rating is warranted for complete paralysis, demonstrated by the foot dangling or dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule and the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6.

Prior to April 30, 2014

In a VA examination in September 2011, the examiner reported that the Veteran complained of chronic low back pain with radiation to the right buttock and a constant numb sensation from the right buttock and outer aspect of the right leg to the foot.  The examiner found that there was no evidence of paralysis; neuritis or neuralgia; or muscle wasting or atrophy.

A May 2012 VA treatment record noted that the Veteran was seen for complaints of back pain into his right buttocks, with some numbness in his right thigh and right foot.  
The Board finds that the Veteran's right hip and leg radiculopathy disability most closely approximates the picture contemplated by the 10 percent rating during this period.  The objective medical evidence does not indicate that the Veteran experienced incomplete, moderate paralysis; incomplete, moderately severe paralysis; or incomplete, severe paralysis of the sciatic nerve.  In fact, the examiner in September 2011 specifically indicated that the Veteran did not experience any paralysis, neuritis or neuralgia, muscle wasting or atrophy as a result of his radiculopathy in the right hip and leg.  The Board finds that the evidence does not demonstrate that a rating in excess of 10 is warranted for this stage for the right hip and leg radiculopathy.  Accordingly, the Board concludes that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 10 percent for right hip and leg radiculopathy for the period prior to April 30, 2014.  The evidence preponderates in favor of a finding of entitlement to a rating of 10 percent, and no higher, right hip and leg radiculopathy for the period prior to April 30, 2014.  

After April 30, 2014 

During the Veteran's VA examination on April 30, 2014, the examiner found that the Veteran was experiencing moderate radiculopathy of the right sciatic nerve.  The examiner noted that the Veteran had increased pain with standing straight and bending, and carried himself in a partially flexed position.  He also noted that sitting for over one hour caused the Veteran to experience increased numbness.

In a February 2015 statement, the Veteran stated that he was experiencing numbness in his right thigh. 

During the Veteran's VA peripheral nerves examination in April 2015, the examiner found that the Veteran was experiencing incomplete, mild paralysis of the right sciatic nerve.  The examiner noted that the Veteran's recurrent right thigh and buttock pain and numbness had gradually worsened over the years.  Severe right lower extremity intermittent pain, severe right lower extremity paresthesias, and severe right lower extremity numbness were all noted as well.  Muscle strength in the right left was found to be normal and there was no muscle atrophy.  

During the Veteran's VA hip examination in April 2015, the Veteran reported that he was intolerant of excessive, repetitive, or prolonged activity of the right lower extremity; intolerant of prolonged inactivity of the right lower extremity; intolerant of ascending and descending stairs; intolerant of walking on uneven terrain; intolerant of heavy lifting; and intolerant of prolonged standing and walking.

An April 2015 VA treatment record reflecting complaints of pain radiating down the lateral aspect of the Veteran's right thigh.

The Board finds that the Veteran's right hip and leg radiculopathy disability most closely approximates the picture contemplated by the20 percent rating during this period.  The objective medical evidence in April 2014 first documented moderate radiculopathy and the Veteran continued to experience difficulties, especially with his right lower extremities.  Based on this evidence, a 20 percent disability rating is warranted based on moderate, incomplete paralysis.  

In so finding, the Board acknowledges that an April 2015 examiner found that the Veteran's right sciatic nerve was found to have mild incomplete paralysis.  While this evidence of mild paralysis generally equates to a 10 percent rating (DC 8520), the Board finds that the Veteran's symptomatology of severe intermittent pain, severe parathesias and/or dysesthesias, and severe numbness that were noted during the examination demonstrate that a 10 percent disability rating does not adequately account for the Veteran's overall disability picture.  Thus, affording the Veteran every benefit of the doubt, the Board finds that the examiner's findings to be more indicative of a 20 disability rating for this period, rather than a 10 percent rating.  

The Board finds, however, that the evidence does not demonstrate that a rating in excess of 20 is warranted for this stage for the right hip and leg radiculopathy as the Veteran did not experience incomplete, moderately severe paralysis or incomplete, severe paralysis during this period.  

Accordingly, the Board concludes that the evidence supports a finding of entitlement to a rating of 20 percent, but no higher, for right hip and leg radiculopathy for the period after April 30, 2014.


ORDER

Entitlement to an initial rating in excess of 10 percent for right hip and leg radiculopathy, prior to April 30, 2014 is denied.

Entitlement to a disability rating of 20 percent, but no higher, for right hip and leg radiculopathy, from April 30, 2014 is granted.


REMAND


Upon review of the record, the Board finds that the remaining issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

The Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The lumbar spine and cervical spine examinations on file do not meet this requirement.  See April 2015 VA lumbar spine and cervical spine examinations.  The examinations conducted on remand should include all necessary testing.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for VA examinations to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine and cervical spine disorders.  The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the lumbar spine and cervical spine, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine or cervical spine are used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's lumbar spine and cervical spine disorders on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


